Citation Nr: 1801168	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  14-06 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G. Johnson, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from January 1986 to May 1986 and February 1987 to July 2000.  The Veteran received multiple awards and medals including the Army Commendation Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes the Veteran submitted a withdrawal of his appeal for an initial rating in excess of 50 percent for his service-connected PTSD in a November 2016 written statement to VA.  After this withdrawal, the Veteran continued to pursue his appeal, including participating in a Board hearing in March 2017.  The RO did not act or recognize the Veteran's attempt to withdraw his appeal, and based on the Veteran's actions after submitting the November 2016 statement, the Board construes the appeal as continued by the Veteran.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in March 2017.  A transcript of the hearing has been associated with the claims file.

The Board notes that the Veteran's testimony during the March 2017 hearing raised the issue of unemployability due to service connected PTSD.  The United States Court of Appeals for Veterans Claims (Court) has held that a request for TDIU is part and parcel of a higher rating when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 454-455 (2009).  Thus, the derivative TDIU request is part of his claim for increased rating currently before the Board and must be adjudicated.

Below, the Board assigns a 70 percent rating for the Veteran's PTSD.  The issue of entitlement to a rating in excess of 70 percent and the inferred TDIU issue are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire period on appeal, the Veteran's service-connected psychiatric disorder symptoms have more nearly approximated occupational and social impairment, with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a rating of 70 percent for PTSD are approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.21, 4.130, Diagnostic Code (DC) 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks an initial rating in excess of 50 percent for his service-connected PTSD.  At a March 2017 Board hearing, the Veteran testified his symptoms of PTSD had gotten worse since his May 2012 VA examination.  He testified that he had continuing thoughts of suicidal ideation since his examination in May 2012.  The Veteran testified that the symptoms of PTSD impacted his quality of life, and that basic daily and work activities were negatively affected as a result of the severity of his symptoms.  The Veteran testified that he was arrested for aggravated assault with a deadly weapon for trying to stab his ex-wife; he did not have a relationship with his three sons because of his behavior; and was separated from his third wife.  The Veteran also testified that he had difficulty establishing work, and maintaining effective work relationships.  He testified that the severity of his PTSD symptoms caused him to switch jobs frequently.  He reported that he had five separate jobs in 2016, and he was no longer able to hold supervisory positions because of his symptoms of PTSD.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Service connection for PTSD with an evaluation of 50 percent was granted in a February 2013 rating decision.  The Veteran filed a notice of disagreement in May 2013.  A statement of the case issued in December 2013 continued the 50 percent rating for PTSD.

The Veteran is currently assigned a 50 percent rating for his service-connected PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 and the General Rating Formula for Mental Disorders.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficultly in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

A Veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130 by demonstrating the presence of the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-118 (Fed. Cir. 2013).  In addition to requiring the presence of the enumerated symptoms, 38 C.F.R. § 4.130 also requires that those symptoms have caused the specified level of occupational and social impairment.  Vazquez-Claudio, supra.

However, the factors listed in the rating schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating, so the determination should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme, but should also be based on all of a Veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-443 (2002); Amberman v. Shinseki, 570 F.3d 1377, 1380 (Fed. Cir. 2009); see also 38 C.F.R. § 4.126(a); compare Massey v. Brown, 7 Vet. App. 204, 208 (1994).

It is error where the Board fails to assess adequately evidence of a sign or symptom experienced by the Veteran, misrepresents the meaning of a symptom, or fails to consider the impact of the Veteran's symptoms as a whole.  However, the presence or lack of evidence of a specific sign or symptom listed in the evaluation criteria, including suicidal ideation, is not necessarily dispositive of any particular disability level.  Bankhead v. Shulkin, 29 Vet. App. 10, 25 (2017).

For instance, the scores assigned under the Global Assessment of Functioning (GAF) scale may be a relevant consideration.  See e.g., Bowling v. Principi, 15 Vet. App. 1, 14 (2001).  However, the American Psychiatric Association has since determined that the GAF score has limited usefulness in the assessment of the level of disability.  Noted problems include lack of conceptual clarity and doubtful value of GAF psychometrics in clinical practice.  79 Fed. Reg. 45093 (Aug. 4, 2014).  The Board notes that effective August 4, 2014, the regulations governing the rating of mental disorders were updated to replace all references to the DSM-IV with references to the DSM-V, which no longer utilizes the GAF score system.  80 Fed. Reg. 14308 (Mar. 19, 2015).  However, this change does not apply to claims that were certified for appeal to the Board prior to August 4, 2014 even if such claims were subsequently remanded.  Id.  As the Veteran's claim had been certified to the Board in January 2015, the DSM-IV is no longer applicable to his claim.

The evidence reflects that the Veteran has been diagnosed with other nonservice-connected psychiatric disorders.  The use of manifestations not resulting from service-connected disease or injury is to be avoided when establishing the service-connected disability evaluation.  38 C.F.R. § 4.14.  However, where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Post service treatment records reflect a diagnosis of anxiety state, not otherwise specified (NOS) from September 2006, and a diagnosis of PTSD from May 2012.

A July 2006 court record reflects that the Veteran pled guilty to second-degree aggravated assault with a deadly weapon, a knife, for an incident that occurred in October 2005.

The Veteran was afforded a VA examination in May 2012, which reflected a diagnosis of PTSD.  The examiner noted that the Veteran's depression and anxiety were medically considered a secondary manifestation of the Veteran's mental health condition, rather than a separate mental disability.  The Veteran reported that he had been married twice.  The second marriage ended in 2007 due to his anger and moodiness.  He reported that he was arrested in 2005 for a domestic incident; police responded and removed the Veteran from the home.  Reportedly, the Veteran had a good relationship with his three sons, attended church regularly, and had one friend, another veteran.  He was also involved in a "semi romantic" relationship.  However, he felt isolated from others because he lived by himself.  The Veteran reported that he engaged in bowling, shooting pool, and going to the gym; however, he did not like going to the pool hall.  He also reported a minimized interest in activities, and found himself sitting home watching television.  The Veteran reported that he was laid off in February 2009, and was unemployed up until 10 months before the examination.  He was employed as a shipping and receiving operator.  He worked with one supervisor, and worked alone most of the time.  He stated that when he was a supervisor, he had some difficulty dealing with union rules and workers not doing their jobs.  The stress led the Veteran to take anger management classes.  The examiner noted that the Veteran had depressed mood, anxiety, panic attacks, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner noted that the Veteran reported thoughts of "What if I was gone, what would happen."  The examiner noted that the Veteran did not have plans or intent to harm self or others.

A VA treatment record in March 2016 reflects that the Veteran reported that he was married to someone he had known for a longtime, however, he was planning to dissolve the marriage, and he was not living with his spouse.  Reportedly, he had switched three jobs in 2016.

July 2016 VA treatment records reflect a diagnosis of PTSD, depression, alcohol use and abuse.  The Veteran reported drinking three beers a day, and having four to five drinks on a bad day.  He also reported occasional suicidal ideation.  The Veteran reported that he was still deciding where to go with his marriage.  He had not co-habited with his spouse, and had not seen his spouse for three months.  The Veteran also reported frustration at work, and felt co-workers were making things difficult for him.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the symptoms of PTSD have more nearly approximated the criteria for a 70 percent rating for the entire period on appeal.

As the May 2012 examiner has stated that the Veteran's depression and anxiety were medically considered a secondary manifestation of the Veteran's mental health condition, rather than a separate mental disability; VA has resolved any doubt in his favor and attributed the impairments from these disorders to his service-connected PTSD.  See Mittleider, supra.

Throughout the period on appeal, the Veteran's PTSD symptoms were manifested primarily by ongoing symptoms of anxiety, depressed mood, passive suicidal ideation, social isolation, sleep disturbance, mild memory loss, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Board finds that the Veteran's symptomatology throughout the period on appeal has been consistent with and more nearly approximated occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, the criteria for a 70 percent rating.

Although the medical evidence does not show symptomatology such as obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, the symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan, supra.  Thus, even though not all the listed symptoms compatible with a 70 percent rating are shown, the Board concludes that the type and degrees of symptomatology contemplated for a 70 percent rating appear to be demonstrated throughout the period on appeal.  The issue of entitlement to a rating in excess of 70 percent is addressed in the remand portion of this decision.





ORDER

Entitlement to an initial 70 percent rating for PTSD is granted, for the entire period on appeal, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

As decided above, the Board assigns a 70 percent rating for the Veteran's PTSD.  Notably, the criteria for a higher schedular rating for PTSD involves determining the level of occupational impairment, and the issue of entitlement to a TDIU also addresses employability issues and further evidence is needed prior to analyzing these claims.

The Veteran was last afforded a VA examination in May 2012.  The Veteran's testimony indicates that there is a possible worsening of his PTSD.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

As such, on remand, the Veteran should be provided the appropriate notice letter and forms necessary to substantiate a TDIU request.  He should also be provided with a new VA examination to assess the current nature and severity of his service-connected psychiatric disorder, including any effect it has on his unemployability, if applicable.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain all outstanding VA treatment records relating to treatment of the Veteran's service-connected PTSD.

2. The AOJ should send the Veteran the appropriate notice as to how to substantiate a request for a TDIU, and provide him with a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for completion, with instructions to return the form to the AOJ.

3. Schedule the Veteran for a VA examination to ascertain the nature and current severity of the Veteran's service-connected PTSD, and specifically address the degree of social and occupational impairment caused by the Veteran's psychiatric disability.  All necessary tests should be conducted.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should address the following:

a. whether total social or occupational impairment has been demonstrated;

b. identify any functional impairment associated with the Veteran's service-connected PTSD, including what kind of employment limitations that might result, if any.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

4. Readjudicate the issues on appeal in light of all of the evidence of record.  If the issues remain denied, the Veteran and his representative should be provided with a supplemental statement of the case as to the issues on appeal, and afforded a reasonable period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


